STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    August 18, 2016
               Plaintiff-Appellee,

v                                                                   No. 327204
                                                                    Wayne Circuit Court
JOHNELL JOSH HOWELL,                                                LC No. 14-008420-FC

               Defendant-Appellant.


Before: MURPHY, P.J., and STEPHENS and BOONSTRA, JJ.

PER CURIAM.

       Defendant was convicted by a jury of assault with intent to do great bodily harm less than
murder (AWIGBH), MCL 750.84, and he was sentenced as a fourth habitual offender, MCL
769.12, to 11 to 20 years’ imprisonment. Defendant appeals as of right, and we affirm.

         Defendant first argues on appeal that there was insufficient evidence to establish the
intent element of AWIGBH, which required a showing that he intended to inflict serious injury
of an aggravated nature. People v Stevens, 306 Mich App 620, 628; 858 NW2d 98 (2014). At
trial, the prosecution presented evidence showing that the victim had an earlier altercation with
defendant’s girlfriend, that the victim was sleeping on a couch when defendant assaulted him,
that defendant punched the victim in the face, that defendant stabbed the victim in the neck,
armpit, and back with some type of instrument, that defendant aggressively called the victim
“bitch” during the attack, that the victim bled heavily as a result of the assault, that the victim
and the couch were saturated in blood according to responding officers, and that the victim
suffered some temporary paralysis caused by the assault, necessitating physical therapy.

       Viewing this evidence in a light most favorable to the prosecution, People v Reese, 491
Mich 127, 139; 815 NW2d 85 (2012), resolving all conflicting evidence in favor of the
prosecutor, People v Kanaan, 278 Mich App 594, 619; 751 NW2d 57 (2008), and understanding
that minimal circumstantial evidence can establish the requisite intent for AWIGBH, including
the nature of the victim’s injuries and the use of a weapon, Stevens, 306 Mich App at 629, the
evidence was more than sufficient to establish beyond a reasonable doubt that defendant
intended to inflict serious injury of an aggravated nature, i.e., that he intended to commit great
bodily harm. The gist of defendant’s appellate argument is that the victim was not credible;
however, credibility is a matter for jurors to assess, not this Court. People v Wolfe, 440 Mich
508, 514-515; 489 NW2d 748 (1992). Reversal is unwarranted.

                                                -1-
        Defendant next argues that the imposed sentence of 11 to 20 years’ imprisonment, which
fell within the applicable guidelines range, constituted cruel and unusual punishment, given that
he was 42 years old at the time of sentencing and that the reliability of the conviction was
questionable. This argument is entirely lacking in merit. Defendant had six prior felony
convictions, including one for second-degree murder, MCL 750.317, he will be eligible for
parole when he is a mere 53 years old, and the evidence of his guilt was overwhelming. “A
sentence within the guidelines range is presumptively proportionate, and a proportionate
sentence is not cruel or unusual.” People v Bowling, 299 Mich App 552, 558; 830 NW2d 800
(2013). A defendant can only overcome the presumption by presenting unusual circumstances
that would render a presumptively proportionate sentence disproportionate. Id. Defendant’s age
and his claim that the verdict was unreliable are certainly not unusual circumstances so as to
render his sentence of 11 to 20 years’ imprisonment disproportionate. In light of the gravity of
the offense of AWIGBH, which the jury found was established beyond a reasonable doubt, and
defendant’s age and criminal history, we conclude that the sentence was not harsh, that it was
proportionate, and that it did not constitute cruel or unusual punishment under the United States
and Michigan Constitutions. Id. at 557-558. Resentencing is unwarranted.

       Affirmed.



                                                           /s/ William B. Murphy
                                                           /s/ Cynthia Diane Stephens
                                                           /s/ Mark T. Boonstra




                                               -2-